EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Cryolife, Inc. (“the Company”) of our reports dated February21, 2008 relating to the consolidated financial statements and financial statement schedule of CryoLife,Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s adoption on October1, 2005 of Statement of Financial Accounting Standards No.123R, “Share Based Payment,” and on January1, 2007 of Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes”) and the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on
